494 So. 2d 210 (1986)
Terry Joe WILKERSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 68181.
Supreme Court of Florida.
September 18, 1986.
Michael E. Allen, Public Defender, and P. Douglas Brinkmeyer, Asst. Public Defender, Second Judicial Circuit, Tallahassee, for petitioner.
Jim Smith, Atty. Gen., and Royall P. Terry, Jr., Asst. Atty. Gen., Tallahassee, for respondent.
ADKINS, Justice.
The district court in Wilkerson v. State, 480 So. 2d 213 (Fla. 1st DCA 1985), applied our decision of State v. Jackson, 478 So. 2d 1054 (Fla. 1985), and upheld petitioner's sentencing according to the guidelines in effect at the time of sentencing rather than those in force at the date of the original offense. In so doing, however, the court certified the following question as one of great public importance:
WHETHER ALL SENTENCING GUIDELINES AMENDMENTS ARE TO BE CONSIDERED PROCEDURAL IN NATURE SO THAT THE GUIDELINES AS MOST RECENTLY AMENDED SHALL BE APPLIED AT THE TIME OF SENTENCING WITHOUT REGARD TO THE EX POST FACTO DOCTRINE.
480 So.2d at 215. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
In Jackson, we found no ex post facto violation in imposing the guidelines as amended subsequent to the original offense, noting that "the presumptive sentence established by the guidelines does not change the statutory limits of the sentence imposed for a particular offense." 478 So.2d at 1056. We therefore answer the *211 certified question in the affirmative and affirm the opinion here under review.
It is so ordered.
McDONALD, C.J., and BOYD, OVERTON, EHRLICH, SHAW and BARKETT, JJ., concur.